[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The defendant, D.P.T. Enterprises, Inc., filed a motion to dismiss the plaintiff, Richard Roper's complaint on the ground that the plaintiff failed to return process SIX days prior to the return day. "Process in civil actions . . . shall be returned . . . to the clerk of . . . [the superior court] at least six days before the return day." General Statutes § 52-46a. Failure to return process at least six days before the return day renders the action "voidable and therefore subject to abatement." Rogozinski v. American Food Service EquipmentCorp., 211 Conn. 431, 435, 559 A.2d 1110 (1989). Here, the writ and summons bear a return day of September 28, 1999. The process is stamped as received on October 20, 1999, several weeks after the return day. Accordingly, the court grants the defendant's motion to dismiss.
D'ANDREA, J.